DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the Office Action mailed November 27, 2020, applicant submitted an amendment filed on May 25, 2021, in which the applicant traversed and requested reconsideration.

Response to Arguments
Applicants argue that the last limitation of claim one comprising “validating the message elements of the response messages for conformity to the protocol for expression of message elements of response messages of the voice assistant devices to which the response messages are to be sent” was not addressed.  The limitation was inadvertently omitted and has now been addressed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al (U.S. PG Publication: 2009/0049393) in view of Kumar et al. (PGPUB 2015/0350443), hereinafter referenced as Kumar.

With respect to Claim 1, Khosla recites:
Presenting a user interface for creation of voice applications for processing requests received from voice assistant devices and for generating corresponding response messages defining responses for the voice assistant devices to present to end users (note that these limitations amount to an intended use limitation for the created voice application and not actual method steps being performed, which are not given patentable weight.  It should be noted, however, that the designed voice application of Khosla is also intended to generate user responses to a user over a communication network- see the recitation of a “caller” into a voice assistant application that provides guidance/assistance to a user), 
the response messages being configured to be sent through a communications network to the voice assistant devices to cause them to present the corresponding responses to the respective end users, the one or more items of audio content or video content recorded from within the user interface (generating and providing a graphical user interface to facilitate the creation of a voice application that includes recorded audio content developed from within a coherent GUI-based application (GUI interface with multiple user controls (Figs. 17(a)-18)) which are intended for and capable of being sent to a caller (i.e., over a communications network to a caller’s device), Paragraphs 0004-0005, 0014, 0017, 0024, 0027, and 0044),
At least one user interface control enabling a user to initiate generation, from within the user interface, of an item of audio content or video content to be incorporated in the responses to be presented to end users (see the “Record” button in Fig. 18, Element 74 or the recording status indicators which enable a user to initiate generation of an item of audio content within the coherent voice application development GUI where the generated audio prompt is intended to be presented as a response to a user, Paragraphs 0026 and 0044),
At least one user interface control enabling the user to have exposed for use within the user interface, an audio content or video content creation application (display indicator of unrecorded prompts and initiated pop-up window that exposes a user to an audio content creation application, Paragraph 0044 and Fig. 18, Element 74),
At least one user interface control enabling recording, playing back, editing, and storing, one or more of the items of audio content or one or more of the items of video content, using the audio content or video content creation application from with the user interface (user interface elements of the content creation application include a “Record” button, a “Play” button, an “Edit” button, and a “Stop” button which ends record for saving the recorded audio, Paragraph 0044 and Fig. 18, Element 74), but does not specifically teach presenting a user interface for creation of voice applications for processing requests received from voice assistant devices and for generating corresponding response messages defining responses for the voice assistant devices to present to end users, each of the response messages comprising message elements 
Kumar discloses an interface for creation of voice application (p. 0053-0054), comprising:
presenting a user interface for creation of voice applications for processing requests received from voice assistant devices and for generating corresponding response messages defining responses for the voice assistant devices to present to end users (integrated design tool to assist with flow diagram and users responses; p. 0058-0060, 0053-0055, 0145, 0115), 
each of the response messages comprising message elements including one or more items of audio content or video content as message elements, the response messages including message elements that do not comprise audio content or video content (message can be text data; p. 0072, 0088-0091, 0107), 
each of the response messages to conform to a protocol for expressing message elements of response messages of the voice assistant devices to which the response messages are to be sent (protocol; p. 0054, 0175, 0189), 
the response messages being configured to be sent through a communication network to the voice assistant devices to cause them to present the corresponding 
validating the message elements of the response messages for conformity to the protocol for expression of message elements of response messages of the voice assistant devices to which the response messages are to be sent (validate; p. 0134).
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to design in which the interaction is relevant to the communication.
With respect to Claim 12, Khosla further recites:
	At least one of the items of audio content or video content comprises a human voice (recorded human voice received from a microphone, Paragraph 0044).


Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al in view Kumar and in further view of Kredo et al (U.S. Patent:  6,182,045).

With respect to Claim 14, Khosla in view of Kumar teach the method for providing a user interface for voice application development including audio prompt recording within the same interface, as applied to Claim 13, but does not specifically recite URL pointers for the file locations of the items of audio content or video content.  However, Kredo discloses an URL pointer for each for the file locations of items of audio prompt content (Col. 2, Lines 29-39 and Col. 2, Line 50- Col. 3, Line 32).
(Kredo, Col. 2, Lines 60-61 and Col. 3, Lines 8-9).
With respect to Claim 17, Kredo further recites:
Uploading the items of audio content or video content to a blob storage or file management system (the created and/or edited user audio is uploaded to/downloaded by a file management server, Col. 2, Lines 29-39 and Col. 2, Line 50- Col. 3, Line 32).
With respect to Claim 18, Kredo further recites:
Associating each of the items of audio content or video content with a publicly accessible URL (the URL associated with each audio file is publicly accessible over the World Wide Web (WWW), Col. 2, Lines 29-39 and Col. 2, Line 50- Col. 3, Line 32).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Khosla in view of Kumar and in further view of Vitikainen (U.S. PG Publication:  2006/0052080; cited in the 4/23/2019 PTO-892).

With respect to Claim 16, it is interpreted and rejected for similar reasons as set forth, however, Khosla and Kumar fail to teach prioritizing the inclusion in the response messages of items of audio content or video content if available and if the voice . 
Vitikainen discloses a method comprising:
Prioritizing the inclusion in the response messages of items of audio content or video content if available and if the voice assistant devices to which the items of audio content or video content are to be sent support items of audio content or video content (prioritized content response types if available and if the voice assistant device support those types of content (e.g., audio support), Paragraphs 0007, 0056-0064, and 0083; note that this claim features contingent limitations in a method claim (“if available and if the voice assistant devices….”) which have been addressed in the interest of prosecution but are not required to be addressed by the prior art of record to render the claim obvious, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).
Khosla, Kumar and Vitikainen are analogous art because they are from a similar field of endeavor in voice application development.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Khosla with the prioritization taught by Vitikainen, in order to provide a predictable result in the form of avoiding the use of application features that are inappropriate for a certain protocol (Vitikainen, Paragraph 0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657